ORDER
On July 17,1995, Chief Disciplinary Counsel filed with this Court a Petition for Interim Suspension which avers that the Respondent has engaged in serious professional misconduct. This matter came on for hearing before the Court at its conference on July 27, 1995 and September 15, 1995. Respondent was represented by counsel. After hearing the arguments of counsel, we deem that an order granting the Petition for Interim Suspension is appropriate.
Accordingly, it is ordered, adjudged and decreed that Respondent, Robert R. Brous-seau, be and he hereby is suspended from engaging in the practice of law in this State until further order of this Court.
It is further ordered that David D. Curtin, Chief Disciplinary Counsel, be appointed as Special Master to take possession of all Respondent’s client files and client accounts, to inventory them, and to take whatever steps are necessary to protect the clients’ interest. David D. Curtin, Chief Disciplinary Counsel is further empowered to enter upon Respondent’s office premises in order to effectuate this Order.
MURRAY, J., did not participate.